DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election of Group I, claims 1-5, in the response dated 24 February 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 
It is noted that claims 12-13, comprising Group II, have been cancelled.
The requirement is deemed proper and is therefore made FINAL.

Claim Status
Claims 6-13 are cancelled.
Claims 1-5 are pending and are examined on the merits in this prosecution.
CLAIM REJECTIONS

Invention directed to non-statutory subject matter
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-5 are directed to a composition comprising at least one cooling compound and a potentiating agent such as ferulic acid. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as set forth in the prior art of Alankar (Asian Journal of Pharmaceutical and Clinical Research, Volume 2, Issue 2, April- June, 2009, 27-33, pg 27) and Tahira (Pak. J. Bot., 43: 151-154, Special Issue, December, 2011). Alankar (pg 27) teaches mint plants contain cooling compounds such as peppermint oil, menthone, menthyl acetate, and menthol. Tahira teaches mint plants contain ferulic acid (pg 153, Table 2). As such, the combination of Alankar and Tahira teach that the claimed elements are present together in natural mint plants, and the claim elements are not markedly different from the natural mint 

Anticipation Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1) Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hughes (US 2009/0226549 A1).
 Hughes teaches an herbal extract and a flavor system for oral products (Abstract). Hughes teaches the Flavor C composition comprising cooling compounds recited in claim 3 including menthone and menthol in Table 4 (pg 6, [0050]; shown below). Table 4 also discloses the elected potentiating agent methyl acetate (see arrow).
For the limitation of an orally acceptable carrier in claim 2, Hughes teaches a mouth rinse composition (pg 7, [0056]) and a toothpaste composition (pg 7, [0057]).



[AltContent: rect]
    PNG
    media_image1.png
    337
    418
    media_image1.png
    Greyscale


For the limitation of claim 4, Hughes teaches both the mouthwash composition and the toothpaste composition contain 2% of the flavor system of Table 4 ([0056] and [0057]). The Examiner calculates that the amount of methyl acetate in the disclosed mouthwash and toothpaste compositions is 578 ppm (2% of 2.578%), within the claimed range. 
	
	
Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes (cited above).
The teachings of Hughes with regard to anticipation are discussed above.
Hughes does not anticipate the potentiating present at a concentration of 0.2 ppm to 20 ppm.
However, Hughes teaches the flavor system may be present in amounts of about 0.1% in chewing gum compositions (pg 5, [0042]). As calculated by the Examiner, the chewing gum composition comprising 0.1% flavoring would contain 0.002578% (25.8 ppm) of methyl acetate. Since Hughes teaches the amount is “about 0.1%,” a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I). As further stated in MPEP 2144.05(I), “The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include methyl acetate in an amount of 0.2 ppm to 20 ppm in the composition of Hughes since Hughes teaches a flavor system comprising methyl acetate and a cooling agent  that has an effective antimicrobial concentration in a composition comprising less than 25.7 ppm of methyl acetate, close to, or overlapping, the claimed range, and resulting in a prima facie case of obviousness. It is further noted that no criticality has been demonstrated in the specification with regard to the amounts recited in claim 5.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL P COHEN/Primary Examiner, Art Unit 1612